Conviction is for burglary, punishment assessed at two years' confinement in the penitentiary. *Page 31 
The record before this court fails to show any judgment of conviction. The record recites a verdict, but if any judgment was entered thereon it does not so appear. Furthermore, it fails to show that sentence was ever pronounced against appellant. We find the following recital in the transcript, "4-17-33 — Defendant sentenced to confinement in the state penitentiary for a term of two 2d years." This notation is not such a sentence as the law requires.
The appeal is dismissed.
Dismissed.